DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Festeau et al. US 7,220,083 (hereafter--Festeau--) is the closest art of record.
In regards to claim 21, Festeau discloses a face milling cutting head, comprising an indexable face milling cutting insert (10) and a face milling cutter head (41) for clamping the indexable face milling cutting insert (10), the indexable face milling cutting insert which comprises an insert body and a cutting body (cutting edges) arranged on an upper surface (note that the insert is coated as in col 6, lines 12-14, which also includes the cutting body) of the insert body, wherein the indexable face milling cutting insert (10) is approximately prismoid-shaped; the insert body and the cutting body are in smooth transition; the insert body comprises multiple positioning side surfaces (35), an upper plane (or upper surface 15) and a positioning bottom surface (or bottom surface 17); the cutting body (cutting edge) being arranged on the upper plane (15) of the insert body; an area of the upper plane (15) is larger (note that the insert tapers from the upper plane 15 towards the bottom surface 17) than an area of the positioning bottom surface (17); a projection of an edge of the positioning bottom surface or an extension line thereof, to form a surface deflection angle (angle between each of the extension lines, the same way as shown Figure 6 of Applicant’s drawings); the upper plane (15) of the indexable face milling cutting insert (10) is rotated clockwise relative to the positioning bottom surface (17) around a central shaft (central axis of insert) of the indexable face milling cutting insert (10); Festeau also discloses the upper plane (15) of the indexable 
Festeau fails to disclose that wedge block mounting holes are formed in the wedge block mounting scrap discharge slots in  radial direction of the milling insert holder, and axes of each of the wedge block mounting holes and the first positioning side surface form a second present angle.  A modification of the device of Festeau to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JP 5-138409 (hereafter—JP’409--) is the closest art of record.
In regards to claim 21, JP’409 discloses a face milling cutting head, comprising an indexable face milling cutting insert (21) and a face milling cutter head (Figure 5) for clamping the indexable face milling cutting insert (21), the milling cutting insert comprising an insert body (21) and a cutting body (32) arranged on an upper surface (22) of the insert body, wherein the indexable face milling cutting insert (21) is prismoid-shaped; the insert body and the cutting body are in smooth transition; the insert body comprises multiple positioning side surfaces (24/25), an upper plane (on upper surface 22) and a positioning bottom surface (23); the cutting body (32) being arranged on the upper plane (on upper surface 22) of the insert body; an area of the upper plane is larger (note that the insert tapers from the upper surface 22 towards the bottom surface 23) than an area of the positioning bottom surface (23); an extension line of the bottom surface (23), on a rake face (rake face disposed at surface 22) is intersected with an extension line of the rake face, to form a surface deflection angle (angle between each of the extension lines, in the same way as shown Figure 6 of Applicant’s drawings); multiple face milling insert retaining slots (42) are formed in the face milling cutter head, a shape of each of the multiple face milling insert retaining slots (42) is matched with a shape of the indexable face milling cutting insert (21), and each of the multiple face milling insert retaining slots (42) comprises a pre-positioning surface (e.g. bottom surface of slot 42), a first positioning side surface (e.g. one of the side surfaces of slot 42 to be in contact with one of the surfaces 24 or 25 of the insert) and a second 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722